This memorandum is uncorrected and subject to revision before
publication in the New York Reports.
-----------------------------------------------------------------
No. 188 SSM 10
The People &c,
            Respondent,
        v.
Cliffton Fletcher,
            Appellant.




          Submitted by Dina Zloczower, for appellant.
          Submitted by Howard B. Goodman, for respondent.




MEMORANDUM:
          The order of the Appellate Division should be affirmed.
Whether the circumstances of this particular case gave rise to
reasonable suspicion presents a mixed question of law and fact
that is beyond our review if there is support in the record for
the determination (see People v William, 19 NY3d 891, 893 [2012];

                              - 1 -
                                  - 2 -                        SSM No. 10

People v Pines, 99 NY2d 525, 527 [2002]).         Here, such record
support exists.    Defendant's remaining argument has been
considered and found to be lacking in merit.
*   *   *   *     *   *   *   *    *      *   *    *   *   *   *   *   *
On review of submissions pursuant to section 500.11 of the Rules
(22 NYCRR 500.11), order affirmed, in a memorandum. Chief Judge
DiFiore and Judges Pigott, Rivera, Abdus-Salaam, Stein, Fahey and
Garcia concur.

Decided August 25, 2016




                                  - 2 -